NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2007-5002


                                 ROBERT BRACE,

                                                       Plaintiff-Appellant,

                                          v.


                                 UNITED STATES,

                                                       Defendant-Appellee.



      Neal R. Devlin, Knox McLaughlin Gornall & Sennett, P.C., of Erie, Pennsylvania,
argued for plaintiff-appellant. With him on the brief was Richard A. Lanzillo.

       Tamara N. Rountree, Attorney, Environment & Natural Resources Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Matthew J. McKeown, Acting Assistant Attorney
General, Susan Cook, Attorney, and Kathryn Kovacs, Attorney. Of counsel was William
B. Lazarus, Attorney. Of counsel on the brief was Dana Ott, Office of General Counsel,
United States Environmental Protection Agency, of Washington, DC.

      Richard P. Rector, DLA Piper US LLP, of Washington, DC, for amicus curiae,
National Association of Home Builders.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                         NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2007-5002

                                     ROBERT BRACE,

                                                       Plaintiff-Appellant,

                                             v.

                                     UNITED STATES,

                                                       Defendant-Appellee.

                              ___________________________

                               DECIDED: October 10, 2007
                              ___________________________


Before MICHEL, Chief Judge, LOURIE, and GAJARSA, Circuit Judges.

PER CURIAM.




       The judgment of the lower court is affirmed based upon the well-reasoned

opinion of the trial court.